DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, as shown in Figures 1-4, identifying claims 1-7, and 15 in the reply filed on 09/01/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littwin US 4,121,865 A [Littwin].
Regarding claim 1, Littwin teaches A magnetic chuck [10, figs. 1-6] comprising: a cylinder tube [105/ 12 and 14] including a workpiece attraction surface [see the surface of elements 30, fig. 4; C. 5, L. 20+] to which a workpiece is attracted [see ferrous sheet P, C. 5, L. 20+]; a piston assembly [101, figs. 5-6] including a permanent magnet [30, fig. 5] and being movable in an internal space of the cylinder tube [figs. 5-6], the piston assembly separating the internal space of the cylinder tube into a first pressure chamber [around element 108 that includes “A”, fig. 6] and a second pressure chamber [B, fig. 6]; a first supply/discharge port [126, fig. 6] formed in the cylinder tube and communicating with the first pressure chamber [see port 126 and a first chamber A, fig. 6 ]; a second supply/discharge port [124, fig. 6] formed in the cylinder tube and communicating with the second pressure chamber [see port 124 and a second chamber B, fig. 6]; and a communication passage [136, fig. 6] configured to allow the first pressure chamber and the second pressure chamber to communicate with each other [C. 6, L. 50+].
Regarding claim 2, Littwin teaches The magnetic chuck according to claim 1, wherein the communication passage [136, fig. 6] includes a first communication passage [see the passage of element 136, fig. 6], at least a part of the first communication passage is formed inside a wall of the cylinder tube [see element 136 inside the wall cylinder 105, fig. 6], the first communication passage [136, fig. 6] is formed separately from the internal space of the cylinder tube [at least 105, fig. 6], and the first communication passage includes an opening [103, fig. 6] communicating with the first pressure chamber [around element 108 that includes “A”, fig. 6], and an opening [109] communicating with the second pressure chamber [B, fig. 6].
Regarding claim 15, Littwin teaches The magnetic chuck according to claim 1, wherein the cylinder tube [105/ 12 and 14] includes a first side portion and a second side portion opposite to each other [fig. 6] with respect to a central axis [axis that goes through element 108, fig. 6] of the cylinder tube [fig. 6], the first supply/discharge port [126, fig. 6] and the second supply/discharge port [124, fig. 6] are provided in the first side portion [to the left, fig. 6], and the communication passage [136, fig. 6] is provided at the second side portion [to the right, fig. 6] or at least between the second side portion and the central axis [between element 108 and the side of element 105, fig. 6].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Littwin US 4,121,865 A [Littwin].
Regarding claim 5, Littwin discloses the claimed invention except for a flow rate regulating valve configured to regulate a flow rate of fluid flowing through the first communication passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a valve to regulate or adjust the flow rate for better overall performance, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Allowable Subject Matter
Claims 3-4/ 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837